 



Exhibit 10.11
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made effective as of January 1, 2007 (the “Effective
Date”) by and between Flagstar Bancorp, Inc (“Bancorp”) and Flagstar Bank, FSB
(the “Bank”) (collectively the “Company”) and Matthew I. Roslin (the
“Employee”).
     WHEREAS, the Company wishes to assure retention of the services of the
Employee for the period provided in this Agreement; and
     WHEREAS, the Employee is willing to serve in the employ of the Company for
this period.
     NOW, THEREFORE, it is AGREED as follows:
     1. Employment. The Employee is employed as an Executive Vice-President of
the Company. The Employee shall render such administrative and management
services for the Company as are currently rendered and as are customarily
performed by persons situated in a similar executive capacity. The Employee
shall also promote, by entertainment or otherwise, as and to the extent
permitted by law, the business of the Company. The Employee’s other duties shall
be such as the Board of Directors of the Company (the “Board”) may from time to
time reasonably direct.
     2. Base Compensation. The Bank agrees to pay the Employee during the term
of this Agreement an annual base salary, payable in cash in accordance with the
payroll practices of the Bank, at such rate as determined by the Company’s Board
(or as delegated by the Board to the Company’s Compensation Committee). The
Company and the Employee agree that this amount will be not less than $300,000.
The Compensation Committee shall review, not less often than annually, the rate
of the Employee’s salary, and the Board, in its sole discretion (unless
delegated to the Compensation Committee), may decide to increase Employee’s
salary..
     3. Discretionary Bonuses. From time to time the Employee may be entitled to
discretionary bonuses at the discretion of the Board and/or the Compensation
Committee. No other compensation provided for in this Agreement shall be deemed
a substitute for the Employee’s right to receive discretionary bonuses.
     4. Additional Benefits.
          (a) Participation in Retirement, Medical and Other Plans. To the
extent eligible under the terms thereof, the Employee shall participate in any
plan that the Company maintains for the benefit of its employees if the plan
relates to (i) pension, profit-sharing, or other retirement benefits,
(ii) medical insurance or the reimbursement of medical or dependent care
expenses, or (iii) other group benefits, including disability and life insurance
plans.
          (b) Employee Benefits: Expenses. The Employee shall participate in any
fringe benefits which are or may become available to the Company’s senior
management employees and which are commensurate with the responsibilities and
functions to be performed by the Employee under this Agreement. The Employee
shall be reimbursed for all reasonable

 



--------------------------------------------------------------------------------



 



out-of-pocket business expenses which Employee shall incur in connection with
his services under this Agreement upon substantiation of such expenses in
accordance with the policies of the Company.
          (c) Liability Insurance: Indemnification. The Company shall provide
the Employee (including Employee’s heirs, executors, and administrators) with
coverage under a standard directors’ and officers’ liability insurance policy at
the Company’s expense, or in lieu thereof, shall indemnify the Employee (and
Employee’s heirs, executors, and administrators) to the fullest extent permitted
under Federal law against all expenses and liabilities reasonably incurred in
connection with or arising out of any action, suit or proceeding in which
Employee may be involved by reason of Employee’s having been a director or
officer of the Company (whether or not Employee continues to be a director or
officer at the time of incurring such expenses or liabilities); such expenses
and liabilities to include, but not limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements, and such settlements to
be approved by the Board of Directors of the Company; provided, however, that
such indemnification shall not extend to matters as to which the Employee is
finally adjudged to be liable for willful misconduct or gross negligence in the
performance of duties as a director or officer of the Company.
     5. Term. The Company hereby employs the Employee, and the Employee hereby
accepts such employment under this Agreement, for the period commencing on the
Effective Date and ending on December 31, 2009 (or such earlier date as is
determined in accordance with Section 9). Additionally, on the 1st of January of
each year starting on January 1, 2008, the Employee’s term of employment may be
extended by an additional one-year, provided the Board determines in a duly
adopted resolution that this Agreement shall be extended. “Expiration Date”
shall mean the last day of the term of this Agreement.
     6. Loyalty: Noncompetition.
          (a) During the term of employment hereunder and except for illnesses,
reasonable vacation periods, and reasonable leaves of absence, the Employee
shall devote all business time, attention, skill, and efforts to the faithful
performance of duties to the Company hereunder and/or to its affiliates;
provided, however, that from time to time the Employee may serve on the boards
of directors of, and hold any other offices or positions in, companies or
organizations which will not present, in the reasonable opinion of the Board,
any conflict of interest with the Company or any of its subsidiaries or
affiliates, or unfavorably affect the performance of the Employee’s duties
pursuant to this Agreement, or will not violate any applicable statute or
regulation. During the term of employment under this Agreement, the Employee
shall not engage in any business or activity contrary to the business affairs or
interests of the Company and/or its affiliates, or be gainfully employed in any
other position or job other than as provided above. .
          (b) Nothing contained in this Paragraph 6 shall be deemed to prevent
or limit the Employee’s right to invest in the capital stock or other securities
of any business dissimilar from that of the Company, or to participate solely as
a passive or minority investor in any business.

2



--------------------------------------------------------------------------------



 



     7. Standards. The Employee shall perform duties under this Agreement in
accordance with such reasonable standards as the Board may establish from time
to time. The Company will provide the Employee with the working facilities and
staff customary for similar executives and necessary to perform duties.
     8. Paid Time Off. At such reasonable times as the Board shall in its
discretion permit, the Employee shall be entitled, without loss of pay, to be
absent voluntarily from the performance of employment under this Agreement. All
such voluntary absences will count as paid time off, provided that:
          (a) The Employee shall be entitled to paid time off in accordance with
the policies that the Bank periodically establishes for various senior
management employees of the Company.
          (b) The Employee shall not receive any additional compensation from
the Company on account of Employee’s failure to take paid time off, and the
Employee shall accumulate unused paid time off from one fiscal year to the next
only to the extent provided by the Bank’s policy for its employees in general or
as required by law.
          (c) In addition to the aforesaid paid time off, the Employee shall be
entitled without loss of pay, to be absent voluntarily from the performance of
employment with the Company for such additional periods of time and for such
valid and legitimate reasons as the Board may in its discretion determine.
Further, the Board may grant to the Employee a leave or leaves of absence, with
or without pay, at such time or times and upon such terms and conditions as such
Board in its discretion may determine.
     9. Termination and Termination Pay. Subject to Section 11 hereof, the
Employee’s employment hereunder may be terminated under the following
circumstances:
          (a) Death. The Employee’s employment under this Agreement shall
terminate upon Employee’s death during the term of this Agreement, in which
event the Employee’s estate shall be entitled to receive six months base
compensation plus any accrued and unpaid discretionary bonus due Employee at the
time of death, payable in a lump sum the first of the month following the
Employee’s death. In addition, the Company shall maintain at the same level of
Company contribution as prior to the Employee’s death, the existing medical
insurance for the Employee’s immediate family for six months after the
Employee’s death.
          (b) Disability. The Company may terminate the Employee’s employment
after having established the Employee’s Disability. For purposes of this
Agreement, “Disability” means a physical or mental infirmity which impairs the
Employee’s ability to substantially perform duties under this Agreement, or
which can be expected to impair the Employee’s ability to substantially perform
duties under this Agreement for a period of 180 consecutive days. The Employee
shall be entitled to the compensation and benefits provided for under this
Agreement for (i) any period during the term of this Agreement and prior to the
establishment of the Employee’s Disability during which the Employee is unable
to work due to the physical or mental infirmity at the election of the Board of
Directors, or (ii) any period of Disability which is prior to the Employee’s
termination of employment pursuant to this Section 9(b).
          (c) Just Cause. The Board may, by written notice to the Employee,

3



--------------------------------------------------------------------------------



 



immediately terminate Employee’s employment at any time for Just Cause. The
Employee shall have no right to receive compensation or other benefits for any
period after termination for Just Cause. Termination for “Just Cause” shall mean
termination because of, in the good faith determination of the Board, the
Employee’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement. No act, or failure to act, on the
Employee’s part shall be considered “willful” failure to act if such act was in
the best interest of the Company, as determined in the sole discretion of the
Board. Notwithstanding the foregoing, the Employee shall not be deemed to have
been terminated for Just Cause unless there shall have been delivered to the
Employee a copy of a resolution duly adopted by the affirmative vote of not less
than a majority of the membership of the Board at a meeting of the Board called
and held for that purpose (after reasonable notice to the Employee and an
opportunity for the Employee to be heard before the Board), finding that in the
good faith opinion of the Board the Employee was guilty of conduct set forth
above of this Subsection (c) and specifying the particulars thereof in detail.
          (d) Without Just Cause; Constructive Discharge. (1) The Board may, by
written notice to the Employee, immediately terminate Employee’s employment at
any time for a reason other than Just Cause, in which event the Employee shall
be entitled to receive the following compensation and benefits (unless such
termination occurs within the time period set forth in Section 11(b) hereof in
which event the benefits and compensation provided for in Section 11 shall
apply): (i) The annual amount of base compensation under Section 2 of this
Agreement at the rate then in effect, (ii) the annual amount of incentive
compensation under the Company’s incentive compensation program then in effect
assuming that the Company achieves 100% of its target goals for the year that
such termination occurs, provided, however, that any stock based compensation
that would otherwise be issued in accordance with such program (i.e., options,
stock grants, SARs, etc) shall instead be settled in a cash payment payable as
set forth below; and (iii) continued participation under the Company’s benefit
plans (other than the incentive compensation program) with the Company
maintaining its same level as contributions as immediately prior to the
termination, but only to the extent the Employee continues to qualify for
participation therein, through the Expiration Date. The Company will pay all
amounts due under this subsection (d) to the Employee in a single lump sum cash
payment six months following the date of the Employee’s termination; provided,
however, that if the Employee dies prior to payment, the payment will be made to
the Employee’s beneficiaries on the first of the month following the Employee’s
death, if sooner.
               (2) The Employee may voluntarily terminate employment under this
Agreement, in which case the Employee will receive the compensation and benefits
payable under Section 9(d)(1) hereof upon the occurrence of any of the following
events which has not been consented to in advance by the Employee in writing
(unless such voluntary termination occurs within the time period set forth in
Section 11(b) hereof in which event the benefits and compensation provided for
in Section 11 shall apply): (i) the requirement that the personal residence of
the Employee be moved, or perform principal executive functions, more than 50
miles from Employee’s primary office; (ii) a material reduction without
reasonable cause in the Employee’s base compensation; (iii) the failure by the
Company to continue to provide the Employee with compensation and benefits
provided for under this Agreement, or with benefits substantially similar to
those provided under any of the employee benefit plans in which the

4



--------------------------------------------------------------------------------



 



Employee now or hereafter becomes a participant, or the taking of any action by
the Company which would directly or indirectly reduce any of such benefits or
deprive the Employee of any material fringe benefit enjoyed; or (iv) the
assignment to the Employee of duties and responsibilities materially different
from those normally associated with Employee’s position as referenced at
Section 1; or (v) a material diminution or reduction in the Employee’s
responsibilities or authority (including reporting responsibilities) in
connection with his employment with the Company. The Company will pay all
amounts due under this subsection (d)(2) to the Employee in a single lump sum
cash payment six months following the date of the Employee’s termination;
provided, however, that if the Employee dies prior to payment, the payment will
be made to the Employee’s beneficiaries on the first of the month following the
Employee’s death, if sooner.
               (3) Notwithstanding the foregoing, but only to the extent
required under federal banking law, the amount payable under clause (d)(1)(i)
hereof shall be reduced to the extent that on the date of the Employee’s
termination of employment, the present value of the benefits payable under
clauses (d)(1)(i) and (ii) hereof exceeds the limitation on severance benefits
that is set forth in applicable regulations or other guidance of the Office of
Thrift Supervision (“OTS”), as in effect on the Effective Date. In the event
that Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
becomes applicable to payments made under this Section 9(d), and the payments
exceed the “Maximum Amount” as defined in Section 11(a)(1) hereof, the payments
shall be reduced as provided by Section 11(a)(2) of this Agreement.
          (e) Termination or Suspension Under Federal Law. (1) If the Employee
is removed and/or permanently prohibited from participating in the conduct of
the Bank’s affairs by an order issued under Sections 8(e)(4) or 8(g)(1) of the
Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4) and (g)(1)), all
obligations of the Bank under this Agreement shall terminate, as of the
effective date of the order with the exception of vested stock or option rights.
               (2) If the Bank is in default (as defined in Section 3(x)(1) of
FDIA), all obligations under this Agreement shall terminate as of the date of
default; however, this Paragraph shall not affect the vested rights of the
Employee.
               (3) All obligations under this Agreement shall terminate, except
to the extent that continuation of this Agreement is necessary for the continued
operation of the Bank; (i) by the Director of the OTS, or designee, at the time
that the Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement
to provide assistance to or on behalf of the Bank under the authority contained
in Section 13(c) of the FDIA; or (ii) by the Director of the OTS, or designee,
at the time that the Director of the OTS, or designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Director of the OTS to be in an unsafe or unsound condition.
Such action shall not affect any vested rights of the Employee
               (4) If a notice served under Section 8(e)(3) or (g)(1) of the
FDIA (12 U.S.C. 1818(e)(3) or (g)(1)) suspends and/or temporarily prohibits the
Employee from participating in the conduct of the Bank’s affairs, the Bank’s
obligations under this Agreement shall be suspended as of the date of such
service, unless stayed by appropriate proceedings. If

5



--------------------------------------------------------------------------------



 



the charges in the notice are dismissed, the Bank may in its discretion (i) pay
the Employee all or part of the compensation withheld while its contract
obligations were suspended, and (ii) reinstate (in whole or in part) any of its
obligations which were suspended.
          (f) Voluntary Termination by Employee. Subject to Section 11 hereof,
the Employee may voluntarily terminate employment with the Company during the
term of this Agreement, upon at least 60 days’ prior written notice to the Board
of Directors, in which case the Employee shall receive only his compensation,
vested rights and employee benefits up to the date of termination (unless such
termination occurs pursuant to Section 9(d)(2) hereof or within the time period
set forth in Section 11(a) hereof, in which event the benefits and compensation
provided for in Section 9(d) or 11, as applicable, shall apply). Should the
Employee voluntarily terminate employment without providing 60 days prior
written notice to the Board of Directors, the Board of Directors may at its
election negate and void any vested rights and/or employee benefits accrued.
          (g) Effect of Equity Plans. In addition to any rights or payments to
which Employee or his beneficiaries is entitled under this Section 9, Employee
or his beneficiaries is entitled to such additional rights as may be provided
for under the Company’s equity plans or arrangements, including, but not limited
to the Company’s 2006 Equity Incentive Plan or its successor or replacement, if
any.
     10. No Mitigation. The Employee shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Employee in any subsequent employment.
     11. Change in Control.
          (a) Change in Control: Involuntary Termination. (1) Notwithstanding
any provision herein to the contrary, if the Employee’s employment under this
Agreement is terminated by the Company, without the Employee’s prior written
consent and for a reason other than Just Cause, in connection with or within
12 months after any change in control of the Company, the Employee shall,
subject to paragraph (2) of this Section 11(a), be paid an amount equal to the
difference between (i) the product of 2.99 times Employee’s “base amount” as
defined in Section 280G(b)(3) of the Code and regulations promulgated thereunder
(the “Maximum Amount”), and (ii) the sum of any other parachute payments (as
defined under Section 280G(b)(2) of the Code) that the Employee receives on
account of the change in control. Said sum shall be paid in one lump sum cash
payment six months from the date of the Employee’s termination, and shall be
paid in lieu of the payment of any benefits under Section 9 hereof; provided,
however, that if the Employee dies prior to payment, the payment will be made to
the Employee’s beneficiaries on the first of the month following the Employee’s
death, if sooner.
          The Company shall also maintain existing health insurance, at the same
level of Company contribution as prior to the Employee’s termination, for six
months after the Employee’s termination, or if the Employee dies within such six
months, the Company shall maintain health insurance for the Employee’s immediate
family, at the same level of Company contribution as prior to the Employee’s
death, for a six-month period beginning on the Employee’s death.

6



--------------------------------------------------------------------------------



 



               (2) In the event that the Employee and the Company jointly
determine and agree that the total parachute payments receivable under clauses
(i) and (ii) of Section 11(a)(1) hereof exceed the Maximum Amount,
notwithstanding the payment procedure set forth in Section 11(a)(1) hereof, the
Company will reduce the lump sum amount described in Section 11(a)(1) as
required so that the total parachute payments to be received by the Employee do
not exceed the Maximum Amount.
               (3) As a result of uncertainty in application of Section 280G of
the Code at the time of payment hereunder, it is possible that such payments
will have been made by the Company which should not have been made
(“Overpayment”) or that additional payments will not have been made by the
Company which should have been made (“Underpayment”), in each case, consistent
with the calculations required to be made under Section 11(a)(1) hereof. In the
event that the Employee, based upon the assertion by the Internal Revenue
Service against the Employee of a deficiency which the Employee believes has a
high probability of success, determines that an Overpayment has been made, any
such Overpayment paid or distributed by the Company to or for the benefit of
Employee shall be treated for all purposes as a loan ab initio which the
Employee shall repay to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2)(B) of the Code; provided,
however, that no such loan shall be deemed to have been made and no amount shall
be payable by the Employee to the Company if and to the extent such deemed loan
and payment would not either reduce the amount on which the Employee is subject
to tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes. In the event that the Employee and the Company determine, based upon
controlling precedent or other substantial authority, that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Employee together with interest at the applicable federal
rate provided for in Section 7872(f)(2)(B) of the Code.
               (4) The term “change in control” shall mean any one of the
following events: (i) the acquisition of ownership, holding or power to vote
more than 50% of the Company’s voting stock, (ii) the acquisition of the ability
to control the election of a majority of the Company’s directors, (iii) the
acquisition of a controlling influence over the management or policies of the
Company by any person or by persons acting as a “group” (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934, as amended), or (iv) the
acquisition of control of the Company within the meaning of 12 C.F.R. Part 574
or its applicable equivalent (except in the case of (i), (ii), (iii) and
(iv) hereof, ownership or control of the Company by the parent holding company,
namely Flagstar Bancorp, Inc., itself shall not constitute a “change in
control”). For purposes of this subparagraph only, the term “person” refers to
an individual or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization or any other
form of entity not specifically listed herein.
               Notwithstanding the foregoing, but only to the extent required
under federal banking law, the amount payable under Subsection (a) of this
Section 11 shall be reduced to the extent that on the date of the Employee’s
termination of employment, the amount payable under Subsection (a) of this
Section 11 exceeds the limitation on severance benefits that is set forth in
Regulatory Bulletin 27a of the OTS, as in effect on the Effective Date.
          (b) Change in Control: Voluntary Termination. Notwithstanding any
other provision of this Agreement to the contrary, but subject to
Section 11(a)(2) hereof, the Employee

7



--------------------------------------------------------------------------------



 



may voluntarily terminate employment under this Agreement within 12 months
following a change in control of the Company, as defined in paragraph (a)(4) of
this Section 11, should any of the following events occur and which have not
been consented to in advance by the Employee in writing: (i) the requirement
that the Employee perform his principal executive functions more than 50 miles
from Employee’s primary office as of the date of the change in control; (ii) a
material reduction in the Employee’s base compensation as in effect on the date
of the change in control or as the same may be changed by mutual agreement from
time to time; (iii) the failure by the Company to continue to provide the
Employee with compensation and benefits provided for under this Agreement, as
the same may be increased from time to time, or with benefits substantially
similar to those provided under any employee benefit plan in which the Employee
is a participant at the time of the change in control, or the taking of any
action which would materially reduce any of such benefits or deprive the
Employee of any material fringe benefit enjoyed at the time of the change in
control; (iv) the assignment to the Employee of duties and responsibilities
materially different from those normally associated with Employee’s position as
referenced at Section 1; or (v) a material diminution or reduction in the
Employee’s responsibilities or authority (including reporting responsibilities,
which, in the case of a Change of Control, shall be defined to include
performing such responsibilities solely for a subsidiary of the controlling
entity) in connection with employment with the Company. In any of these cases,
the Employee will receive the payment under the terms described in
Section 11(a)(1) of this Agreement six months from the date of the Employee’s
termination; provided, however, that if the Employee dies prior to payment, the
payment will be made to the Employee’s beneficiaries on the first of the month
following the Employee’s death, if sooner. Payment under this subsection (b) is
in lieu of the payment of any benefits under Section 9 hereof.
          (c) Compliance with 12 U.S.C. Section 1828(k). Any payments made to
the Employee pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with 12 U.S.C. Section 1828(k) and any
regulations promulgated thereunder.
          (d) Effect of Equity Plans. In addition to any rights or payments to
which Employee or his beneficiaries is entitled under this Section 11, Employee
or his beneficiaries is entitled to such additional rights as may be provided
for under the Company’s equity plans or arrangements, including, but not limited
to the Company’s 2006 Equity Incentive Plan or its successor or replacement, if
any.
     12. Arbitration; Reimbursement of Expenses
          (a) Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitration award in any court having
jurisdiction; provided, however, that until the Expiration Date the Employee
shall be entitled to seek specific performance of Employee’s right to be paid
during the pendency of any dispute or controversy arising under or in connection
with this Agreement. Any arbitration proceeding shall be governed by and subject
to Michigan arbitration law.
          (b) Reimbursement. All reasonable costs and legal fees paid or
incurred by the Employee pursuant to any dispute or question of interpretation
relating to this Agreement, or its specific performance, shall be paid or
reimbursed by the Company, if the Employee is the prevailing party. Such payment
or reimbursement shall be made within ten (10) days of

8



--------------------------------------------------------------------------------



 



Employee’s furnishing the Company written evidence, which may be in the form,
among other things, of a canceled check or receipt, of any costs or expenses
incurred by the Employee.
     13. Federal Income Tax Withholding. The Company may withhold all Federal
and State income or other taxes from any benefit payable under this Agreement as
shall be required pursuant to any law or government regulation or ruling.
     14. Successors and Assigns.
          (a) Company. This Agreement shall not be assignable by the Company,
provided that this Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company.
          (b) Employee. Since the Company is contracting for the unique and
personal skills of the Employee, the Employee shall be precluded from assigning
or delegating Employee’s rights or duties hereunder without first obtaining the
written consent of the Company; provided, however, that nothing in this
paragraph shall preclude (i) the Employee from designating a beneficiary to
receive any benefit payable hereunder upon death, or (ii) the executors,
administrators, or other legal representatives of the Employee or Employee’s
estate from assigning any rights hereunder to the person or persons entitled
thereunto.
          (c) Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to exclusion, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.
     15. Amendments. No amendments, no oral discussions and/or additions to this
Agreement shall be binding unless made in writing and signed by all of the
parties, except as herein otherwise specifically provided.
     16. Applicable Law. Except to the extent preempted by Federal law, the laws
of the State of Michigan shall govern this Agreement in all respects, whether as
to its validity, construction, capacity, performance or otherwise.
     17. Conformance With Applicable Laws. Notwithstanding anything contained
herein to the contrary, this Agreement will be administered, construed and
deemed amended in accordance with all applicable laws and regulations,
including, but not limited to, Internal Revenue Code Section 409A.
     18. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
[The remainder of this page is left intentionally blank.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of this
28th day of February 2007, effective as of the Effective Date specified above.

            FLAGSTAR BANK, FSB
      By:   /s/ Mark T. Hammond                 Mark T. Hammond, President and
CEO     

            FLAGSTAR BANCORP, INC.
      By:   /s/ Mark T. Hammond                 Mark T. Hammond, President and
CEO     

            MATTHEW I. ROSLIN, Employee
      By:   /s/ Matthew I. Roslin                 Matthew I. Roslin     

10